DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, drawn to a body protection device, classified in A42B3/063.
II.	Claim 14, drawn to a process for the production of a protection device, classified in A42C2/00.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as a phone casing.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Additionally, the inventions have acquired a separate status in the art in view of their different classification. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to the following patentably distinct species I and II in Group I. If applicants elect Group I, Applicant must elect either species I or species II.
I. 	Polymeric paint is a polyacrylic paint
II. 	Polymeric paint is a polyepoxide paint
The species are independent or distinct because these species are mutually exclusive polymeric paints. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2 and 6-12 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Rachel J. Lin on 07/22/2022 a provisional election was made with traverse to prosecute the invention of Group I and Species I, claims 1-4 and 6-12. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
20.	Information Disclosure Statement (IDS) submitted on 04/10/2019 is considered and signed IDS form is attached.

Claim Objections
21.	Claims 2-4 and 6-12 objected to because of the following informalities:  Claims 2-4 and 6-12, line 1 each recite “The protection device which should be “The body protection device”.  Appropriate correction is required.
22	Claim 2 is objected to because of the following informalities:  Claim 2, lines 3-4 recites “polymeric polyacrylic or polyepoxide polymeric paint” which should be “polymeric paint comprising a polyacrylic paint or polyepoxide paint”. Appropriate correction is required.
23.	Claim 9 is objected to because of the following informalities:  Claim 9, line 2 recites “said ink” which should be “said graphene ink”.  Appropriate correction is required.
24.	Claim 10 is objected to because of the following informalities:  Claim 10, line 3 recites “the liquid composition” which should be “the liquid coating composition”.
25.	Claim 11 objected to because of the following informalities:  Claim 11, line 2 recites “coating layer”, which should be “outer coating layer” while line 4 recites “layer” which should be “outer coating layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
26.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

27.	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
28.	Claim 1 recite “A body protection device, particularly, a protective helmet”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a body protection device”, and the claim also recites “a protective helmet" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection affects all the dependent claims.
29.	Claim 3 recites “(percentage by weight)”. In light of parentheses, it is not clear if the limitations are optional or required.
30.	Claim 4 recites “(percentage by weight)” and “(HDI derivative)”. In light of parentheses, it is not clear if the limitations are optional or required.
31.	Claim 11 recites “the solidified composition” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al. (WO 2014/186452 A1 cited in IDS).

Regarding claims 1, 6, 10 and 11, Aksay et al. disclose a polymer composite prepared from a composition comprising polymer and about 0.001 to about 90 wt% of graphene sheets, i.e. solidified composition (see page 12, paragraph 2 and page 15, paragraph 2). The polymer can include acrylate polymers (see pages 12, 13 and 14, bridging paragraph). The polymer composite can include curing systems (hardening agent) (see page 15, paragraph 1). The graphene sheets are dispersed in solvent such as acetone to prepare a dispersion, which is then added to polymer systems to form composite (see page 8-9, bridging paragraph and page 9, paragraph 2). The graphene sheets are in powder form (see page 9, paragraph 2). The concentration of graphene sheets in solvent is about 0.5 to about 90 wt%, i.e. liquid composition (see pages 10, 11, 12, bridging paragraph). The composition can be used to make inks and coatings (see page 20, paragraph 1).
Further, a polymeric article reinforced with fibers (plastic material reinforced with fibers) on its outermost surface can comprise the composition (outer coating layer), wherein the polymeric article reinforced with fibers can be helmet (see page 18, paragraph 4 and pages 18-19, bridging paragraph). Accordingly, Aksay et al. disclose a body protection device such as helmet comprising plastic-reinforced with fibers (shell) and an outer coating layer formed by polyacrylic polymeric matrix and graphene fillers.
In light of the overlap between the claimed body protection device and that disclosed by Aksay et al., it would have been obvious to one of ordinary skill in the art to use a body protection device that is both disclosed by Aksay et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 2, Aksay et al. disclose the body protection device as set forth above.
Aksay et al. do not disclose outer coating layer obtained by method as presently claimed.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aksay et al. meets the requirements of the claimed product, Aksay et al. clearly meet the requirements of present claims.

Regarding claims 7-9, Aksay et al. disclose the body protection device as set forth above. Aksay et al. do not disclose graphene fillers in the form of a powder obtained by method as presently claimed.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aksay et al. meets the requirements of the claimed product, Aksay et al. clearly meet the requirements of present claims.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al. (WO 2014/186452 A1 cited in IDS) as applied to claim 1 above, further in view of Perciballi (US 8,850,612 B1).

Regarding claim 12, Aksay et al. disclose the body protection device as set forth above. While Aksay et al. disclose shell is formed from plastic material reinforced with fibers, Aksay et al. do not disclose shell is formed from plastic material reinforced with glass or carbon fibers.
Perciballi discloses ballistic resistance helmet comprising ballistic resistant material layer incorporating high performance fibers such as carbon fibers (see col. 2, lines 28-33).
In light of motivation for using carbon fibers disclosed by Perciballi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use carbon fibers as the fibers in Aksay et al. in order to provide high performance, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Aksay et al. do not disclose polyacrylic paint and hardening agent as presently claimed. Accordingly, Aksay et al. cannot be applied to claims 3 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787